     Case: 1:18-cv-07770 Document #: 40 Filed: 10/24/19 Page 1 of 1 PageID #:112

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Latanya Beasly
                                    Plaintiff,
v.                                                      Case No.: 1:18−cv−07770
                                                        Honorable Andrea R. Wood
Michaels Store, Inc., et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 24, 2019:


         MINUTE entry before the Honorable Andrea R. Wood: Status hearing held. The
parties having filed a stipulation of dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)
[39], Defendants FM Facility Maintenance, LLC and Vixxo Corporation are dismissed
without prejudice and with each party to bear its own attorneys' fees and costs. Plaintiff's
shall file any motion for leave to file amended complaint by 11/15/2019. Pursuant to the
discussion held in open court, the dispositive motions deadline is stricken. The deadline
for the completion of fact discovery including treater discovery is extended to 12/6/2019.
Status hearing set for 12/12/2019 at 9:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
